           Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


BAGLEY EQUIPMENT LEASING INC.,)
                                    )
       Plaintiff,                   )
                                    ) CIVIL ACTION FILE
v.                                  )
                                    ) CASE NO. 4:20-CV-00003-SDG
CUSTOM TRUCK ONE SOURCE             )
FORESTRY EQUIPMENT, LLC,            )
f/k/a UTILITY ONE SOURCE            )
FORESTRY EQUIPMENT, LLC, and )
DAIMLER TRUCKS NORTH                )
AMERICA, LLC,                       )
                                    )
       Defendants.                  )
__________________________________________________________________

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ JOINT MOTION
              FOR A MORE DEFINITE STATEMENT

      Plaintiff, BAGLEY EQUIPMENT LEASING, INC., by and through its

undersigned counsel, hereby responds to the Defendants’ Joint Motion for a More

Definite Statement and states as follows:

      Pursuant to Fed. R. Civ. P. 8, [a] pleading that states a claim for relief must

contain:

             (1) a short and plain statement of the grounds for the court's
      jurisdiction, unless the court already has jurisdiction and the claim
      needs no new jurisdictional support;
             (2) a short and plain statement of the claim showing that the
      pleader is entitled to relief; and


                                    Page 1 of 6
         Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 2 of 6




             (3) a demand for the relief sought, which may include relief in
      the alternative or different types of relief.

A breach of contract claim does not need to be pled with particularity. See Allstate

Ins. Co. v. Sinton, 2013 WL 11879702 at *2 (N.D. Ga. 2013). Therefore, a breach

of contract claim only needs to comply with Rule 8. Omniplex World Services Corp.

v. Alpha Protection Services, Inc., 2010 WL 3824067 at *3 (M.D. Ga. 2010). “The

elements for a breach of contract claim in Georgia are the (1) breach and the (2)

resultant damages (3) to the party who has the right to complain about the contract

being broken.” SAWS at Seven Hills, LLC v. Forestar Realty, Inc., 342 Ga. App.

780, 784 (2017). If there are any remaining inquiries which defendants may have

concerning the specific terms of the sued upon contract, those are properly resolved

through the discovery process. Manicini Enterprises, Inc. v. American Exp. Co., 236

F.R.D. 695, 698 (S.D. Fla. 2006). A claim for breach of warranty is subject to the

same pleading requirements as a breach of contract. See Fed. R. Civ. P. 8 and Fed.

R. Civ. P. 9.

      Further, a plaintiff’s incorporation of facts into several different counts, does

not make the plaintiff’s pleading fail to comply with the Federal Rules. See S.E.C.

v. Levin, 2013 WL 594736, *9 (S.D. Fla. 2013) (although shotgun pleadings are

impermissible, pleadings that merely incorporate same set of factual circumstances

into each count are sufficient to state claim). In fact, Fed. R. Civ. P. 10(c) “was

designed ‘to facilitate[ ] the clear presentation of the matters set forth,’ so that
                                     Page 2 of 6
           Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 3 of 6




allegations might easily be referenced in subsequent pleadings.” Phillips v. Girdich,

408 F.3d 124, 128 (2d Cir. 2005).

         Plaintiff’s complaint meets the minimal pleadings requirements of Rule 8 of

the Federal Rules of Civil Procedure. The Plaintiff does not plead any claims that

require particularity or specificity as required by the Federal Rules, as breach of

contract claims and breach of warranty claims are subject only to the requirements

of Rule 8. See Fed. R. Civ. P. 8 and 9; see also Allstate Ins. Co., 2013 WL 11879702

at *2.

         Further, the Plaintiff’s complaint is not the type of “shotgun pleading”

condemned by the Eleventh Circuit. The Complaint has four total counts: (1) breach

of contract against Custom One, (2) breach of the implied warranty of

merchantability against Custom One, (3) breach of warranty against Daimler and (3)

attorney’s fees pursuant to O.C.G.A. § 13-6-11. There is only one count in the

complaint, the count attorney’s fees, that the Plaintiff incorporates all the allegations

of the complaint. The reason for doing so is to demonstrate, taking wholly the

Defendants’ actions subject to this action, in the Plaintiff’s view that the Defendants

have exhibited bad faith and have been stubbornly litigious, causing the Plaintiff

unnecessary trouble and expense. With respect to every other count of the complaint,

the Plaintiff only incorporated the general factual allegations, each of which would

be relevant to the Plaintiff’s other three counts. Under the Federal Rules, the Plaintiff


                                      Page 3 of 6
         Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 4 of 6




is permitted to reference factual allegations already plead in the interest for judicial

efficiency. See Phillips, 408 F.3d at 128. Furthermore, the Plaintiff’s election to

incorporate facts already stated in the complaint into separate counts does not

automatically subject the Plaintiff to repleading. See S.E.C. v. Levin, 2013 WL

594736 at *9.

                                   CONCLUSION

      In conclusion, the Plaintiff’s complaint meets the minimum pleading

requirements of Fed. R. Civ. P. 8 because the Plaintiff’s claims for relief each detail

all of the rule’s requirements. Further, any incorporation of facts previously alleged

in the complaint into later counts is permissible under the Federal Rules. As such the

Defendants’ Joint Motion for a More Definite Statement should be DENIED.

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1.B

      Counsel for the Plaintiff hereby certifies that this pleading was prepared in

Times New Roman, 14 Point, in compliance with Local Rule 5.1.B.




                                      Page 4 of 6
        Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 5 of 6




      Respectfully submitted this 24th day of January, 2020.

                                                   COX, BYINGTON,
                                                   TWYMAN & JOHNSON, LLP



                                                   By: /s/ Christopher P. Twyman
                                                   CHRISTOPHER P. TWYMAN
                                                   Georgia Bar No. 720660
711 Broad Street                                   CALEB H. RATLIFF
Rome, Georgia 30161                                Georgia Bar No. 516835
(706) 291-2002 Office
(706) 291-6242 Facsimile




                                   Page 5 of 6
        Case 4:20-cv-00003-SDG Document 7 Filed 01/24/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      This is to certify that on this date, I have caused to be served upon counsel for

all parties a true and correct copy of the foregoing Plaintiff’s Response to

Defendants’ Joint Motion for a More Definite Statement by filing same into the

CM/ECF system for the Northern District of Georgia, as follows:

      David Rusnak                                   Martin A. Levinson
      Roberto Bazzani                                Elliott C. Ream
      DREW, ECKL & FARNHAM, LLP                      HAWKINS PARNELL &
      303 Peachtree Street, N.E., Suite 3500         YOUNG, LLP
      Atlanta, GA 30308                              303 Peachtree Street, N.E.,
      drusnak@deflaw.com                             Suite 4000
      rbazzani@deflaw.com                            Atlanta, GA 30308-3243
                                                     (404) 614-7400
                                                     (404) 614-7500 (fax)
                                                     mlevinson@hpylaw.com
                                                     eream@hpylaw.com

      This 24th day of January, 2020.


                                                     /s/ Christopher P. Twyman
                                                     Christopher P. Twyman




                                     Page 6 of 6
